EXHIBIT 10.30




FIRST AMENDMENT TO THE
TOLL MANUFACTURING AGREEMENT DATED SEPTEMBER 15, 2004
BETWEEN GENENTECH, INC. AND WYETH




This amendment (the “Amendment”), effective as of December 8, 2004, is made by
and between Genentech, Inc., a Delaware corporation having a principal place of
business at 1 DNA Way, South San Francisco, California 94080 (“Genentech”), and
Wyeth, a Delaware corporation acting through its Wyeth Pharmaceuticals Division
having its principal place of business at Five Giralda Farms, Madison, New
Jersey 07940 (“Wyeth”). Wyeth and Genentech are referred to herein collectively
as the “Parties.”


WHEREAS, the Parties desire to make certain changes to the Toll Manufacturing
Agreement entered into between the Parties on September 15, 2004 (the
“Agreement”) as further specified in this Amendment.


NOW THEREFORE, in consideration of the covenants and conditions contained
herein, the Parties agree as follows:


1.
The first phrase of Section 19.1.1 of the Agreement shall be replaced with the
following phrase: “Wyeth shall not disclose or transfer (a) Genentech
Confidential Information and/or (b) Genentech Proprietary Materials provided to
Wyeth by or on behalf of Genentech under this Agreement or reproduced by Wyeth
from other Genentech Proprietary Materials provided to Wyeth by or on behalf of
Genentech under this Agreement to any Third Party other than:”

 
2.
The first sentence of Section 19.4.3 of the Agreement shall be replaced with the
following sentence: “Wyeth shall not use (a) Genentech Confidential Information
and/or (b) Genentech Proprietary Materials provided to Wyeth by or on behalf of
Genentech under this Agreement or reproduced by Wyeth from other Genentech
Proprietary Materials provided to Wyeth by or on behalf of Genentech under this
Agreement for any purpose other than performing its obligations under the
Transaction Agreements, without first obtaining Genentech’s prior written
consent to such utilization.”

 
3.
The first sentence of Section 21.9.4 of the Agreement shall be replaced with the
following sentence: “Upon expiration or termination of this Agreement, unless
otherwise directed by Genentech, Wyeth shall, within thirty (30) days after such
expiration or termination: (i) either destroy or transfer to Genentech, at
Genentech’s option and expense, all quantities of Product and all quantities of
Genentech Proprietary Materials in Wyeth’s possession that were provided to
Wyeth by or on behalf of Genentech under this Agreement or reproduced by Wyeth
from other Genentech Proprietary Materials provided to Wyeth by or on behalf of
Genentech under this Agreement, with any such destruction to be certified in
writing to Genentech by an authorized Wyeth officer, (ii) return all Genentech
Confidential Information to Genentech, provided that Wyeth may keep one (1) copy
of the Genentech Confidential Information and the Technology for its legal
records, with such Confidential Information

 

-1-

--------------------------------------------------------------------------------



continuing to be subject to the confidentiality provisions of this Agreement,
and (iii) return to Genentech all retention and reserve samples of Product being
held by Wyeth pursuant to Section 13.8 hereof.”
 
4.
Capitalized terms shall have the meaning assigned to them in the Agreement.
Except as expressly and unambiguously stated herein, no other changes are made
to the Agreement. All other terms and conditions of the Agreement shall remain
in full force and effect. The Agreement and this Amendment constitute the entire
understanding of the Parties with respect to the subject matter hereof and
supersede any prior understanding, oral or written, between the Parties with
respect thereto.

 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives.
 
GENENTECH, INC.
 
 
WYETH, acting through its Wyeth Pharmaceuticals Division
 
/s/ MARKUS GEMUEND
 
/s/ CAVAN M. REDMOND
Markus Gemuend
Vice President, Manufacturing Collaborations
Date: December 6, 2004
 
 
Cavan M. Redmond
Executive Vice President and General Manager, BioPharma Business Unit
Date: December 12, 2004
 





-2-

--------------------------------------------------------------------------------

